          Case 1:19-cv-03100-JEB Document 21 Filed 05/06/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



ANDREW CHIEN,

        Plaintiff,
                v.                                          Civil Action No. 19-3100 (JEB)
COLLEEN KOLLAR-KOTELLY,

        Defendant.


                                   MEMORANDUM OPINION

        Pro se Plaintiff Andrew Chien has brought several securities-related lawsuits that were

assigned to Judge Colleen Kollar-Kotelly of this federal district. Unhappy with her rulings

adverse to him, he then filed this suit against her, which seeks various forms of relief, including

her removal from his three cases. Given that Judge Kollar-Kotelly is judicially immune, her

Motion to Dismiss will be granted.

        The judge’s Motion asserts as a complete defense the doctrine of judicial immunity.

“Few doctrines were more solidly established at common law than the immunity of judges from

liability for damages for acts committed within their judicial jurisdiction . . . .” Pierson v. Ray,

386 U.S. 547, 553-54 (1967). The purpose of the doctrine is to protect “judicial independence by

insulating judges from vexatious actions prosecuted by disgruntled litigants,” Forrester v. White,

484 U.S. 219, 225 (1988) (citing Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 348 (1872)) —

precisely the case here. As a result, “judges of courts of superior or general jurisdiction are not

liable to civil actions for their judicial acts, even when such acts are in excess of their

jurisdiction, and are alleged to have been done maliciously or corruptly.” Stump v. Sparkman,

435 U.S. 349, 356 (1978) (quoting Bradley 80 U.S. at 351); see also Imbler v. Pachtman, 424

                                                   1
          Case 1:19-cv-03100-JEB Document 21 Filed 05/06/20 Page 2 of 2



U.S. 409, 419 (1976) (federal judges entitled to “absolute immunity . . . for acts committed

within their judicial jurisdiction”) (quoting Bradley, 80 U.S. at 335).

       Such immunity also covers recusal decisions, another theme of Plaintiff’s Complaint.

See, e.g., Shepherdson v. Nigro, 179 F.R.D. 150, 152 (E.D. Pa. 1998) (“[A] judge is immune

from suit on a claim predicated on his refusal or failure to recuse himself in a case which he

otherwise has jurisdiction to adjudicate, whatever his motive.”); Schiff v. Dorsey, 877 F. Supp.

73, 75-76 (D. Conn. 1994) (same); Sato v. Plunkett, 154 F.R.D. 189, 191 (N.D. Ill. 1994) (same);

cf. Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 435 (1993) (“[D]iscretionary

decisionmaking [is what] the doctrine of judicial immunity is designed to protect.”).

       Finally, to the extent Plaintiff asks this Court to order the injunctive remedy of removing

Judge Kollar-Kotelly, he is proceeding in the wrong manner. He must file such a motion in the

case where he desires such relief, not in a separate civil action. See 28 U.S.C. § 144.

       The Court, accordingly, will grant Defendant’s Motion to Dismiss. A contemporaneous

Order so reflecting will issue this day.


                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date: May 6, 2020




                                                 2
